PER CURIAM.
The State of Florida has appealed an order of the trial court granting appellee Jones’ motion to suppress, based on a finding that there was no probable cause to support the warrantless search.
A trial court’s ruling on a motion to suppress comes to the appellate court clothed with a presumption of correctness, and the court must interpret the evidence and reasonable inferences and deductions derived therefrom in a manner most favorable to sustain the trial court’s ruling. Bonilla v. State, 579 So.2d 802, 805 (Fla. 5th DCA 1991), citing McNamara v. State, 357 So.2d 410 (Fla.1978). After consideration of the circumstances presented by this case in light of the foregoing standard, we affirm the order of the trial court herein appealed.
Affirmed.
JO ANOS, C.J. and ALLEN, J., concur.
SMITH, J., dissents with opinion.